UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4465



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KERRY LEIGH DICKSON, a/k/a Kerri Leigh
Dickson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00011)


Submitted: December 14, 2006              Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tolly A. Kennon III, KENNON & ASSOCIATES, Charlotte, North
Carolina, for Appellant. Gretchen C.F. Shappert, United States
Attorney, Thomas Cullen, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kerry Leigh Dickson appeals her convictions and 130-month

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1)(2000), and possession with

intent to distribute cocaine base, in violation of 21 U.S.C. § 841

(a)(2000).       On   appeal,     Dickson    claims   her    counsel    rendered

ineffective assistance of counsel because he: (1) did not honor her

request to plead not guilty and proceed to trial; (2) failed to

prepare    a     defense,   interview       witnesses,       and    subject   the

Government’s case to adversarial testing; and (3) despite being on

notice of past mental and emotional problems, failed to arrange for

a psychological evaluation.

           A claim of ineffective assistance of counsel must be

brought in a collateral proceeding under 28 U.S.C. § 2255 (2000),

unless it conclusively appears from the face of the record that

counsel was ineffective.          United States v. Baldovinos, 434 F.3d

233, 239 (4th Cir.), cert. denied, 126 S. Ct.            1407 (2006); United

States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).                 We have

reviewed   the    record    and   find   that   it    does    not   conclusively

demonstrate that Dickson’s counsel was ineffective.                   Therefore,

Dickson’s claims are not reviewable at this stage. Accordingly, we

affirm Dickson’s convictions and sentence.             We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -